Per Curiam.

The respondents are charged with having collected insurance money belonging to a client and with having * converted a substantial portion thereof. Over a period of five years some of the moneys were repaid to the client but respondents failed to repay the sum of $2,601.50. The respondents asserted that the moneys were not converted but were retained under a loan agreement and that the $2,601.50 which they have not returned to the client was paid to them for services rendered over the period in question on settlement of claim for' such services pursuant to a retainer agreement.
The Official Referee to whom the charges were referred and who had the benefit of seeing and hearing witnesses has rejected the explanation offered by the respondents. Our reading of the record persuades us that his conclusion is correct.
We find no circumstances mitigating the conduct of the respondents. In the circumstances they should be disbarred.
Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ., concur.
Respondents disbarred.